Citation Nr: 1009071	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
prostate cancer, status post prostatectomy, carpal tunnel 
syndrome of the left and right hands, diabetes mellitus, 
corneal scar, and erectile dysfunction disabilities is 80 
percent.

2.  The Veteran's service-connected disabilities, coupled 
with his educational background and work experience, render 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is 
awarding the Veteran a full grant of the benefits being 
sought on appeal, any errors VA made with respect to VCAA 
notice is considered non-prejudicial.

The Veteran seeks a TDIU due to his service-connected 
disabilities.  He contends that he is unemployable due to 
these disabilities.

Total disability means that there is present any impairment 
of mind or body sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation 
is "employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular 
occupation in the community where the Veteran resides" or 
"an occupation that provides an annual income that exceeds 
the poverty threshold for one person, irrespective of the 
number of hours or days that the Veteran actually works and 
without regard to the Veteran's earned annual income."  See 
VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d. and 
Faust v. West, 13 Vet. App. 342, 356 (2000), respectively.  A 
Veteran is determined unable to engage in a substantially 
gainful occupation when jobs are not realistically within his 
physical and mental capabilities.  Moore v. Derwinski, 1 Vet. 
App. 356, 359 (1991) (citing Timmerman v. Weinberger, 510 
F.2d 439, 442 (8th Cir. 1975)).  In making this 
determination, consideration may be given to factors such as 
the Veteran's level of education, special training, and 
previous work experience, but not to age or impairment caused 
by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Two different means exist to determine whether a Veteran is 
totally disabled.  The Schedule for Rating Disabilities 
provides for a finding of total disability to be made on an 
objective basis.  A Veteran is considered totally disabled if 
his service-connected disability is, or combination of 
service-connected disabilities are, rated at 100 percent.  
38 C.F.R. § 3.340(a)(2).  Even if the Veteran is less than 
100 percent disabled, he still will be considered totally 
disabled if he satisfies two requirements.  38 C.F.R. 
§ 4.16(a).  First, the Veteran must meet a minimum percent 
rating.  If he has one service-connected disability, it must 
be rated at 60 percent or more.  If he has two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be 70 percent 
or more.  Second, the Veteran must be found to be unable to 
secure and follow a substantially gainful occupation as a 
result of his service-connected disability or disabilities.  
Id.

Where a Veteran fails to meet these objective criteria, he 
may be found totally disabled on a subjective basis.  To 
qualify, the Veteran must show only that he is unable to 
secure and follow substantially gainful employment as a 
result of his service-connected disability or disabilities.  
38 C.F.R. § 4.16(b).  This determination is based on 
extraschedular factors such as the Veteran's service-
connected disability or disabilities, employment history, and 
educational and vocational background.  Id.

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran is service-connected for several 
disabilities.  His prostate carcinoma, status post 
prostatectomy, is rated 60 percent disabling.  His diabetes 
mellitus, carpal tunnel syndrome of the right hand, and 
carpal tunnel syndrome of the left hand each have disability 
ratings of 20 percent.  His corneal scar and erectile 
dysfunction are rated as noncompensable.  The Veteran's 
current combined rating for these service-connected 
disabilities is 80 percent.  Thus, he clearly meets the 
minimum percent rating requirement of 38 C.F.R. § 4.16(a).

The remaining question before the Board is whether the 
Veteran is unable to secure and follow substantially gainful 
employment by reason of his service-connected disabilities.  
A review of the record reveals that the Veteran has a high 
school education.  He completed specialized training for the 
positions of electronics technician in 1974 and diesel 
mechanic in 1981.  The Veteran was employed as an elevator 
and escalator service adjustor beginning in 1964.  Although 
conflicting information exists in the claims file, it is 
clear that he left this position sometime between 2002 and 
2004.  The Veteran indicated in his claim that he did not 
leave as a result of his disabilities.  No reason for his 
leaving was provided by the Veteran's employer.  The Veteran 
has not sought employment or worked since he stopped being an 
elevator and escalator service adjustor.

Medical records reveal that in November 2001, the Veteran 
sought treatment for "feeling bad" from the VA Medical 
Center in San Juan, the Commonwealth of Puerto Rico.  At that 
time, he reported a lot of stress at his job repairing 
electrical stairs.

The Veteran underwent a VA genitourinary examination in April 
2005.  The Veteran indicated that he had a prostatectomy in 
July 2004.  He reported no significant symptoms following 
this procedure.  With respect to work, the Veteran noted that 
his unemployment was not related to carcinoma of the 
prostate.

In August 2006, the Veteran underwent another VA 
genitourinary examination.  He reported erective dysfunction 
among his symptoms and again noted that his unemployment was 
not related to his prostate carcinoma.  Upon examination, the 
examiner diagnosed the Veteran with carcinoma of the 
prostate, status post prostatectomy, erectile dysfunction 
secondary to carcinoma of the prostate, and another 
nonservice-connected disability.

The Veteran also underwent a VA psychiatric examination in 
August 2006.  He reported that he retired from his position 
as an elevator technician because he was eligible to do so 
due to age and/or duration of work.

The Veteran further underwent a peripheral nerve exam in 
August 2006.  He complained of numbness in his hands and 
generalized fatigue, but no true weakness.  Upon physical 
examination, no atrophy or fasciculations were noted.  The 
examiner diagnosed the Veteran with bilateral moderate carpal 
tunnel syndrome, more on the right side than the left, after 
completing an electrodiagnostic study.

In February 2007, the Veteran underwent a VA diabetes 
mellitus and employability examination.  He related his 
medical history and reported with respect to his employment 
history that he had retired due to medical problems.  
Specifically, he stated that his boss recommended early 
retirement because he had fallen at work 3 times after 
getting dizzy bending and squatting to repair escalators.  
The Veteran also stated that he engaged in consulting work 
for a short period thereafter, but quit after realizing that 
he would have to bend and squat to demonstrate repair 
concepts.  Upon examination, the examiner diagnosed the 
Veteran with diabetes mellitus, erectile dysfunction, and 
bilateral carpal tunnel syndrome, as well as other 
nonservice-connected disabilities.  She noted that the 
Veteran had some functional limitation in that bending or 
squatting caused him to become dizzy, which in turn caused 
him to fall on occasion.  While the Veteran attributed this 
limitation to hypertension, the examiner stated that it also 
could be due to his diabetes because this disorder is known 
to cause autonomic neuropathy.  She then opined that this 
limitation prevented the Veteran from performing all but 
sedentary positions such as those requiring only clerical 
work.

In light of the evidence, the Board finds that the Veteran is 
not capable of securing and following a substantially gainful 
occupation as a result of his prostate carcinoma, status post 
prostatectomy, diabetes mellitus, bilateral carpal tunnel 
syndrome, corneal scar, and erectile dysfunction.  The 
Veteran's corneal scar and erectile dysfunction, both rated 
as noncompensable, do not affect his ability to obtain and 
maintain employment.  There also is no indication that his 
prostate cancer, status post prostatectomy, renders him 
unemployable.  Indeed, the Veteran's April 2005 and August 
2006 genitourinary examinations both revealed that this 
disability was not the reason he had not been working.  

However, the evidence shows that the Veteran's diabetes 
mellitus and bilateral carpal tunnel syndrome, coupled with 
consideration of his educational background and work 
experience, preclude him from securing and following 
substantially gainful employment.  The VA examiner who 
conducted his February 2007 examination opined that the 
Veteran was capable only of holding sedentary positions 
because bending or squatting caused him to become dizzy and 
occasionally fall.  Although she did not conclusively 
attribute this limitation to the Veteran's diabetes, she 
provided a rationale for her opinion that it could be due to 
this disability.  Resolving all reasonable doubt in the 
Veteran's favor, the Board therefore finds that it is at 
least as likely as not that the Veteran's disabilities 
preclude the Veteran for obtaining and marinating 
substantially gainful employment.

The Board finds that the Veteran is essentially precluded 
from securing substantially gainful employment in even 
sedentary positions due to the Veteran's service-connected 
bilateral carpal tunnel syndrome, educational background, and 
employment history.  No occupational limitation was 
specifically noted in the evidence of record as a result of 
the Veteran's carpal tunnel syndrome of the right and left 
hands.  However, no VA examiner was requested to address this 
specific issue.  Having a VA examiner do so now is 
unnecessary.  The Board concedes that carpal tunnel syndrome 
makes typing and similar activities performed at a desk job 
impracticable.  Maintaining a sedentary position therefore 
would be difficult, if not impossible.  In any case, the 
Veteran has little experience or qualifications for 
sedentary, clerical employment.  He has a high school 
education.  He completed vocational training courses in 
fields requiring manual labor.  His previous work experience 
consists solely of manual labor positions.  Given this 
education level and lack of relevant job experience, it is 
highly unlikely that the Veteran would be able to obtain a 
sedentary position.

In sum, the preponderance of the evidence indicates that the 
Veteran's service-connected disabilities, educational 
background, and employment history preclude him from securing 
and following a substantially gainful occupation.  
Accordingly, entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


